COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                          ORDER ON MOTION FOR REHEARING EN BANC

Appellate case name:      Troy Williams, II v. The State of Texas

Appellate case number:    01-12-00251-CR

Trial court case number: 1248664

Trial court:              182nd District Court of Harris County

Date motion filed:        November 26, 2013

Party filing motion:      Appellant Troy Williams, II

       It is ordered that the motion for rehearing is   DENIED           GRANTED.


Judge’s signature: /s/ Harvey Brown
                        Acting Individually       Acting for the Court

Panel consists of: Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland, Sharp,
Massengale, Brown and Huddle.

Justices Jennings and Sharp dissenting from denial of en banc review, without opinion.


Date: January 21, 2014